 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:15-cr-0188 TLN KJN P
12                       Respondent,
13           v.                                        ORDER TO SHOW CAUSE
14   JARRAIL LAMONT SMITH,
15                       Movant.
16

17           Movant is a federal prisoner, proceeding without counsel, with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On May 10, 2019, respondent filed a

19   motion to dismiss this action as barred by the statute of limitations, and on alternative grounds.

20   (ECF No. 49.) On January 9, 2019, movant was informed that if respondent filed a motion to

21   dismiss, the opposition or statement of non-opposition shall be filed and served within thirty days

22   after service of the motion. (ECF No. 40 at 2.) Movant has not filed an opposition to the motion.

23           Local Rule 230(l) provides in part: “Failure of the responding party to file written

24   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

25   the granting of the motion . . . .” Id.

26           Good cause appearing, IT IS HEREBY ORDERED that movant show cause, within thirty

27   days, why his failure to oppose respondent’s motion to dismiss should not be deemed a waiver of

28   any opposition to the granting of the motion, and he shall file an opposition. Movant is cautioned
                                                      1
 1   that failure to respond to the instant order, or to file an opposition to the pending motion to

 2   dismiss, will result in a recommendation that this action be dismissed.

 3   Dated: June 20, 2019

 4

 5

 6
     /smit0188.nop
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
